Name: 98/566/EC: Council Decision of 20 July 1998 on the conclusion of an Agreement on mutual recognition between the European Community and Canada
 Type: Decision
 Subject Matter: European Union law;  European construction;  America;  international affairs
 Date Published: 1998-10-16

 Avis juridique important|31998D056698/566/EC: Council Decision of 20 July 1998 on the conclusion of an Agreement on mutual recognition between the European Community and Canada Official Journal L 280 , 16/10/1998 P. 0001 - 0002COUNCIL DECISION of 20 July 1998 on the conclusion of an Agreement on mutual recognition between the European Community and Canada (98/566/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with Article 228(2), first sentence, and Article 228(3), first subparagraph, and Article 228(4) thereof,Having regard to the proposal from the Commission,Whereas the Agreement on mutual recognition between the European Community and Canada, signed in London on 14 May 1998, has been negotiated and should be approved;Whereas certain tasks for implementation have been attributed to the Joint Committee established by the Agreement, and in particular the power to amend certain aspects of the Sectoral Annexes thereto;Whereas the appropriate internal procedures should be established to ensure the proper functioning of the Agreement, and whereas it is necessary to empower the Commission to make certain technical amendments to the Agreement and to take certain decisions for its implementation,HAS DECIDED AS FOLLOWS:Article 1The Agreement on mutual recognition between the European Community and Canada, including its Annexes, is hereby approved on behalf of the European Community.The text of the Agreement and the Annexes thereto are attached to this Decision.Article 2The President of the Council shall, on behalf of the Community, transmit the note provided for in Article XIX of the Agreement.Article 31. The Commission shall represent the Community in the Joint Committee and in the joint sectoral groups established by the Sectoral Annexes, provided for in Articles XI and XII of the Agreement, assisted by the special committee designated by the Council. The Commission shall proceed, after consultation with this special committee, to the appointments, exchange of information and requests for verifications referred to in Articles IX, X, XI(3)(c) and (e), XII(2)(b) and XIII of the Agreement and the equivalent provisions of its Sectoral Annexes.2. The position of the Community with regard to decisions to be taken by the Joint Committee or, if appropriate, in the joint sectoral groups shall be determined, with regard to amendments of the Sectoral Annexes (Article XI(3)(a) and Article XI(4) of the Agreement) and verification of compliance in accordance with Article VIII and XI(4)(c) of the Agreement, by the Commission, following consultation of the special committee, referred to in paragraph 1 of this Article.3. In all other cases the position of the Community in the Joint Committee or joint sectoral groups shall be determined by the Council, acting by qualified majority on a proposal from the Commission. The same procedure shall apply to decisions taken by the Community in the framework of Articles XV(3) and XIX(4) of the Agreement.Done at Brussels, 20 July 1998.For the CouncilThe PresidentW. MOLTERER